Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 1 of 26




          EXHIBIT
            “A”
1/26/2021             Case 4:21-cv-00055-MW-MAFLeonDocument       1-1
                                                    County Clerk Of CourtsFiled   01/27/21
                                                                           Public Web Site Page 2 of 26
                        Leon County Clerk of the Circuit Court and Comptroller
                                         Court Case Search

            Full Case View                                                                                                     Print Page


             37 2020 CA 001681 - BRADLEY, ALEXANDRIA vs INLAND MANAGEMENT CORPORATION



               Party                                                                                                              Attorney
                                                   Party                             Party Code            Attorney
               Status                                                                                                              Status
                         INLAND MANAGEMENT CORPORATION ,                            DEFENDANT PRO SE                             ACTIVE
                         BRADLEY, ALEXANDRIA                                        PLAINTIFF MARIE A MATTOX                     ACTIVE

                                                                                                                            Top of Page

                  Action Dscr              Open/Reopen Status Open/Reopen Date Disposition Disposition Date   Judge
             OTHER DISCRIMINATION         OPEN                9/10/2020                                     DEMPSEY

                                                                                                                            Top of Page

             Charge # Action Code Description Plea Date Plea Decision Date Court Action Charge Disposition Citation


                                                                                                                            Top of Page

                                                           Judges Appearing on Case
                 Last Name                 First Name                            Date Assigned                                 Source
             DEMPSEY                  ANGELA                    9/11/2020 10:21:50 AM                                     BM

                                                                                                                            Top of Page

             Viewable On Request Statuses

                         Viewable                                                                                 e-Certify
                         on
                         Request

             Documents                                                                                                         Documents
                             Docket Table Headers Are Sortable. Click For Ascending, Again For Descending Order
                               Source Table Abbreviations: BM = Benchmark; JIS = Justice Informations System
                                                                                                                          OR
             Docket      CCISSeqNbr Docket Code                                                               OR
                                                      ECertify        Docket Text                                         Page     Source
             Date                                                                                             Book

             9/10/2020         2      CCS                  ‹‹-Req $ CIVIL COVER SHEET                                                BM
             9/10/2020         3      COMP_CA              ‹‹-Req $ COMPLAINT                                                        BM
             9/10/2020         4      SUIS                 ‹‹-Req $ SUMMONS ISSUED                                                   BM
             9/11/2020                a002                          JUDGE DEMPSEY, ANGELA C:
                               1                                                                                                     BM
                                                                    ASSIGNED
             9/11/2020                RECEIPT              ‹‹-Req $ PAYMENT $410.00 RECEIPT
                               5                                                                                                     BM
                                                                    #1527709
             10/7/2020         6      NOTO                 ‹‹-Req $ NOTICE OF DISCLOSURE                                             BM
             11/2/2020         7      RETM                 ‹‹-Req $ RETURNED MAIL                                                    BM
             1/11/2021                NDOD                 ‹‹-Req $ NOTICE OF INTENT TO DISMISS
                               8                                                                                                     BM
                                                                    FOR LACK OF SERVICE
             1/13/2021                ROSE                 ‹‹-Req $ RETURN OF SERVICE EXECUTED -
                               9                                                                                                     BM
                                                                    INLAND
             1/19/2021         10     ROSE                 ‹‹-Req $ RETURN OF SERVICE EXECUTED                                       BM

                                                                                                                            Top of Page

https://cvweb.leonclerk.com/public/online_services/search_courts/process.asp?report=full_view&caseid=2990723&jiscaseid=                      1/2
1/26/2021          Case 4:21-cv-00055-MW-MAFLeonDocument       1-1
                                                 County Clerk Of CourtsFiled   01/27/21
                                                                        Public Web Site Page 3 of 26
                Event           Date          Start            Location               Judge              Result           Source


                                                                                                                          Top of Page

                    Docket Application                          Owed                Paid                 Dismissed            Due
            COMPLAINT                                      $400.00            $400.00            $0.00                    $0.00
            SUMMONS ISSUED                                 $10.00             $10.00             $0.00                    $0.00

                                                                                                                          Top of Page

                                                                    Ar Plan
                     Ordered Amt                Paid             Dismissed                 Balance                 Delinquent


                                                                                                                          Top of Page




https://cvweb.leonclerk.com/public/online_services/search_courts/process.asp?report=full_view&caseid=2990723&jiscaseid=                 2/2
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 4 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 5 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 6 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 7 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 8 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 9 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 10 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 11 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 12 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 13 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 14 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 15 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 16 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 17 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 18 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 19 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 20 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 21 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 22 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 23 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 24 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 25 of 26
Case 4:21-cv-00055-MW-MAF Document 1-1 Filed 01/27/21 Page 26 of 26
